                      IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF IDAHO


WESTERN WATERSHEDS PROJECT,
WILDEARTH GUARDIANS, CENTER
FOR BIOLOGICAL DIVERSITY, and                               Case No. 1:16-CV-83-BLW
PRAIRIE HILLS AUDUBON SOCIETY,
                                                            MEMORANDUM DECISION
                Plaintiffs,                                 AND ORDER

        v.

JANICE SCHNEIDER, Assistant
Secretary of Interior; BUREAU OF LAND
MANAGEMENT; and U.S. FOREST
SERVICE,
             Defendants.


                                        INTRODUCTION

        The Court has before it two motions to sever and transfer brought by the

Utah intervenors and the Wyoming intervenors.1 The motions are fully briefed and

at issue. For the reasons explained below, the Court will deny both motions.




        1
           The first motion was filed by the State of Utah, the Governor of Utah, the Utah Schools, and the
State of Wyoming. For ease of reference, the Court will refer to this motion as having been filed by the
Utah intervenors. The second motion was filed by the Wyoming Stock Growers Association, the
Petroleum Association of Wyoming, and Western Energy Alliance. For ease of reference, the Court will
refer to this motion as having been filed by the Wyoming intervenors.


Memorandum Decision & Order – page 1
                                       ANALYSIS

      The original complaint in this case was brought by four different

environmental groups challenging fifteen Environmental Impact Statements (EISs)

issued in 2015 that govern land covering ten western states. The gist of plaintiffs’

lawsuit was that the BLM and Forest Service artificially minimized the harms to

sage grouse by segmenting their analysis into 15 sub-regions without conducting

any range-wide evaluation – the agencies looked at the trees without looking at the

forest, so to speak. The plaintiffs brought their claims under the National

Environmental Policy Act (NEPA), the Federal Land Policy and Management Act

(FLPMA), and the National Forest Management Act (NFMA).

      The BLM filed a motion to sever and transfer arguing that, for example, the

challenge to the Utah Plan should be transferred to Utah and the challenge to the

Nevada Plan should be transferred to Nevada. The Court denied the motion,

reasoning that “plaintiffs made overarching claims that applied to each EIS and

RMP and required a range-wide evaluation that extended beyond the boundaries of

any particular court.” See Memorandum Decision (Dkt. No. 86).

      As this litigation was underway, the Trump Administration came into office

and began a process to review and revise the 2015 Sage-Grouse Plans. This

litigation was put on hold pending that review. In 2017 that review was

completed, and as a result, WWP alleges, Interior Secretary Ryan Zinke directed

Memorandum Decision & Order – page 2
agencies to relax restrictions on oil and gas development in sage grouse habitat.

The BLM responded by issuing amendments to the Sage Grouse Plans (referred to

as the 2019 Amendments). Plaintiffs supplemented their complaint to challenge

the BLM’s 2019 Amendments, alleging that the agency – acting at the direction of

the Trump Administration – again made common errors across numerous Plans,

including (1) failing to take a range-wide analysis, (2) failing to evaluate climate

change impacts, and (3) generally removing protections for the sage grouse.

        The Utah and Wyoming intervenors have filed a motion to transfer, arguing

that the circumstances have changed since the Court denied the BLM’s motion

discussed above.2 The intervenors argue that the interests of justice and the

interests of local concerns justify transferring, for example, the Utah Plan

challenges to Utah and the Wyoming Plan challenges to Wyoming. The

intervenors argue that the challenges in this case are Plan-specific and will be

unique to each State.

        This argument, however, ignores plaintiffs’ complaint. Plaintiffs allege that

the challenged Plans suffer from common failings that did not result entirely from

errors of local Field Offices but rather were heavily influenced by directions from

the Trump Administration and the Interior Secretary. Transferring these cases to


        2
          The Idaho intervenors join in the motions, arguing that the Court can more effectively focus on
issues unique to Idaho if the other matters are severed and transferred to their respective States.


Memorandum Decision & Order – page 3
various States would require plaintiffs to make duplicative arguments and courts to

render duplicative – and perhaps conflicting – decisions. The Court cannot agree

with intervenors that circumstances have changed since the Court denied the earlier

motion to sever and transfer. The Court will not repeat the analysis of that

decision but will simply confirm its reasoning and once again deny these motions.

                                       ORDER

      In accordance with the Memorandum Decision above,

      NOW THEREFORE IT IS HEREBY ORDERED, that the motion to sever

and transfer (docket no. 144) and the motion to sever and transfer (docket no. 147)

are DENIED.



                                             DATED: August 16, 2019


                                             _________________________
                                             B. Lynn Winmill
                                             U.S. District Court Judge




Memorandum Decision & Order – page 4
